DETAILED ACTION
Claim Objections
Claims 1, 10, 11, 14 objected to because of the following informalities:   
Claim 1 sets forth two headlamps, each with two light modules and the resolution of said modules with respect to each other. The limitations are considered functional limitations. A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed. The Examiner notes in the interest of compact prosecution that a reference that teaches two headlamps, each with two light modules of equally high resolution lights sources is capable of operating at a lower resolution. I.e. a high resolution light source is capable at operating as a lower resolution. A common example is a 1080p display operating at 144p based on a low resolution video or picture. Individually controlled led headlights can operate in the same manner, by forming lower resolution ‘blocks’. 
Additionally, Applicant’s disclosure recites “it is therefore possible to optimize one of the two headlamps with regard to cost and to optimize the other of the two headlamps with regard to graphics capability…” in p. 0008. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The Examiner suggests incorporating more structure into the claim as optimizing (or in this case using) known structures together in a known manner to achieve predictable results is an obvious use of the prior art.
	Claim 11 recites “having a function which deviates from the illumination of the roadway in front of the motor vehicle or a function which goes beyond the illumination of the roadway in front of the motor vehicle”. The functions set forth are not particularly defined, and it is unclear what the claim is setting forth. E.g. a vehicle that is off road would teach both functions as its illumination is not on any roadway. The Examiner is unclear on the metes and bounds of the limitation.
Claim 11 further recites “a first projector device… a second projector device”. There is no clear structure that performs the function of “projecting” to qualify as a projector device. I.e. a projector device “projects an image”, however applicant does not set forth any form of projection optics. 
Claim 11 recites “wherein the light module or the first light distribution of the first projector device is different than the first light module of the second projector device”. The limitation is very broad and the term “different than” is unclear. The Examiner has interpreted that the limitation requires that the first and second projector device are different devices, i.e. Roels teaches this by one being the left headlamp and the other being the right headlamp. I.e. the headlamps are different orientations, located in different positions and provide different functions.
Claim 12 recites “… in the operating state and a non operating state of the projector devices, the outer appearances of the projector devices correspond to each other”. It is unclear what manner they correspond to each other. 
	Claim 14 recites “performs a driver assistance function… performs the function of a near-field projection”. The claims set forth functions with no specific structures to perform said functions. A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and 7, the claims list a set of possible numbers. It is unclear which number
	Claim 5 recites ‘greater than 2000, greater than 5000, approximately equal to 10000, or greater than 10000”. 
 	Claim 7 recites “less than 1000, less than 200, approximately equal to 100. Or less than 100”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roels (U.S. 11,326,752).
Regarding claim 1, Roels teaches a lighting device for a motor vehicle, in particular a headlamp device for a motor vehicle, the lighting device comprising: 
a first headlamp (lighting device 1) which include a first light module (first light module 2) to generate a first light distribution as well as a second light module (second light module 3) to generate a second light distribution, the first light distribution of the first headlamp having a higher resolution than the second light distribution of the first headlamp (see col. 2 lines 3-14); and 
a second headlamp (second headlamp 1), which includes a first light module (2) to generate a first light distribution as well as a second light module (3) to generate a second light distribution, 
wherein the first light distribution of the first headlamp has a higher resolution than the first light distribution of the second headlamp and than the second light distribution of the second headlamp (see col. 2 lines 3-14), and
wherein the first light module of the first headlamp is a solid-state LED array (see col. 3 lines 37-col. 4 line 12, first light module is a matrix of electroluminescent elements (termed a monolithic array), formed of GaN or AlGan or AllnGaP, i.e. a solid state LED array) and the first light module of the second headlamp is an LED matrix (see col. 3 lines 37- col. 4 line 12).
The Examiner notes that Roels teaches both the first light distributions of each of the headlamps are high resolution light sources. However each light distribution is formed by individually controllable light sources, therefore Roels is capable of performing the function, i.e. Roels may display the first headlight as a high resolution light source fully utilizing all pixels, and may utilize the second headlight as a low resolution light source, grouping all pixels into groups of four and therefore causing the second light distribution to be lower resolution. 
The Examiner also notes that the limitation is not directed towards the light emitting structure, but the resulting light distribution. This is the result of the lighting structure, and as Roels is capable of achieving the claimed result, it reads on the claim. The Examiner also points to the claim objection above, the functional language requires only structure capable of performing the function.
The Examiner notes that in the limitation “solid-state LED array”, the term “solid-state” is redundant as all LEDs are solid-state, i.e. electronics using semiconductors. The term “array” has been interpreted as “an arrangement of quantities or symbols in rows and columns; a matrix”. I.e. the limitations “solid-state LED array” and “LED matrix” are synonyms. 
Regarding claim 2, Roels teaches the first light distribution of the second headlamp has a higher resolution than the second light distribution of the second headlamp (2,3)
Regarding claim 4, Roels teaches that the first light module of the first headlamp and the first light module of the second headlamp each generate a plurality of individually controllable light points (high resolution).
Regarding claim 5, Roels teaches a number of light points individually controllable by the first light module of the first headlamp is greater than 2,000, greater than 5,000, approximately equal to 10,000, or greater than 10,000 (see col. 2 lines 49-54).
Regarding claim 7, Roels teaches a number of light points individually controllable by the first light module of the second headlamp is less than 1,000, less than 200, approximately equal to 100. or less than 100 (see col. 2 lines 49-53, as low as 400).
The Examiner futher notes that Roels teaches individually controlling the light points, and is therefore capable of using 1000 or less, even in a high resolution headlight, which reads on the claim.
Regarding claim 8, Roels teaches that the first light module of the second headlamp comprises an LED matrix, which includes two rows of light-emitting diodes, the LED matrix comprising 84 or 100 individual light-emitting diodes, which generate 84 or 100 individually controllable light points (comprises more than 84 or 100 light sources, can activate only 84 or 100).
Regarding claim 9, Roels teaches that the second light module of the first headlamp and the second light module of the second headlamp have the same design or comprise light sources of the same design (3).
Regarding claim 10, Roels teaches that the second light module of the first headlamp and/or the second light module of the second headlamp comprise(s) an LED module, which includes fewer than 20, or fewer than 10 light-emitting diodes (see col. 6 lines 45-48, particularly 9 pixels).

Regarding claim 11, Roels teaches a lighting device for a motor vehicle, in particular a headlamp device for a motor vehicle, the lighting device comprising: 
a first projector device (first light module of first headlamp) including a first light module for generating a first light distribution, (see col. 3 lines 10-20 ground marking display functions); and 
a second projector device (first lighting module of second headlamp including a light module for generating a second light distribution, (see col. 3 lines 10-20), 
wherein the light module or the first light distribution of the first projector device is different than the first light module of the second projector device (each have a variety of different functions, can be performing different functions), such that the first projector device provides a different illumination function than the second projector device (capable of independent control and therefore different illumination functions, additionally one provides the left hand function and one provides the right hand function),
wherein the first projector device is a first headlamp and the second projector device is a second headlamp, 
wherein the first projector device is a first headlamp and the second projector device is a second head lamp, and
wherein the first light module of the first headlamp is a solid state led array and the first light module of the second headlamp is an LED matrix (both matrix LED arrays)

Regarding claim 12, Roels teaches that in the operating state and a non-operating state of the projector devices, the outer appearances of the projector devices correspond to each other or are symmetrical with respect to a symmetry plane situated therebetween (symmetrical headlights).
Regarding claim 13, Roels teaches that the illumination range of the first light distribution is different than the illumination range of the second light distribution (capable of projecting different illumination ranges).
Regarding claim 14, Roels teaches that the light module or the first light distribution of the first projector device performs a driver assistance function and/or that the light module or the second light distribution of the second projector device performs the function of a near-field projection (first light module capable of providing display function, second light module capable of providing ADB).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roels.
Regarding claim 6, Roels does not teach that the first light module of the first headlamp comprises a solid-state LED array, which generates 10,000 or more individually controllable light points.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the resolution of the headlamp of Roels since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A higher resolution headlamp results in more readable displays and more accurate control over lighting profiles, as is well known in the art.


Claims 1, 2, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roels in view of Albou (U.S. 2022/0099268, filed 2/1/2019).
Claims 1-15 are alternatively taught by Roels in view of Albou. 
Roels does not specifically teach that the first light distribution has a higher resolution than the second light distribution. 
Albou teaches that the first light distribution has a higher resolution than the second light distribution (see fig. 1, 110 has higher resolution than 120).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a low resolution light distribution with a higher resolution light distribution as taught by Albou in the structure of Roels to achieve a cheaper lighting device (see background of Albou), as is well known and utilized in the art.
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument, that asserts that the light modules are now different structures as they recite that the first headlamp is a solid state LED array, whereas the second headlamp is an LED matrix, and therefore Roels does not teach them, the Examiner respectfully disagrees. 
Under broadest reasonable interpretation, a “solid state LED array” and “an LED matrix” are identical structures. An “array” and a “matrix” set forth the same structure, i.e. a series of elements formed in rows an columns. The terms are listed synonyms for each other. Additionally the limitation “solid state” is redundant in view of “LED” as all LEDs are inherently “solid state”. Solid state electronics require a function performed by a semiconductor of some sort, e.g. a diode. An LED is a Light emitting diode. Therefore both headlights of Roels reads on both structures. 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875